John I. Purtle, Justice, dissenting. According to the record Doctor Gilbert Evans qualified as an expert in the area concerned in this lawsuit. He expressed an opinion that the appellees were guilty of malpractice in this case. That was enough to send the case to the jury. It is not the function of this court to judge the credibility of the witnesses. That is the function of the fact finders. The majority opinion is established only upon the ground that this court values the words of some witnesses over others. I cannot go along with such reasoning.